IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 12, 2008

                                     No. 08-30153                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DAVID BRATTON

                                                  Plaintiff-Appellant
v.

SCHLUMBERGER TECHNOLOGY CORPORATION PENSION PLAN

                                                  Defendant-Appellee.



               Appeal from the United States District Court for the
                    Western District of Louisiana, Lafayette
                             Case No. 6:06-CV-1747


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff David Bratton appeals the summary judgment in favor of
Defendant Schlumberger Technology Corporation Pension Plan. Bratton argues
that he has established genuine issues of material fact for each element of his
ERISA estoppel claim. We affirm.
       As an employee of Schlumberger Technology Corporation, David Bratton
participated in the Pension Plan. Bratton was terminated on February 4, 1999,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 08-30153

and began receiving pension benefits in November 1999.                     Bratton sued
Schlumberger in October 2000 and settled on confidential terms in October 2001.
Schlumberger reinstated Bratton on November 1, 2001. During the period
between his termination and reinstatement, Bratton received $40,098.25 in
pension payments from the Plan. When he retired from Schlumberger and
began receiving pension payments from the plan in February 2007, his benefits
were reduced because of the earlier payments.
       Bratton sued the Plan, arguing that estoppel prevents this reduction
because he relied upon the Plan’s statements that his benefits would not be
reduced. Bratton asserts that he relied upon statements in the Summary Plan
Description1 and the Schlumberger Automated Benefits Link (“SABL”), an
electronic benefits information system, in settling his 2001 lawsuit. The district
court granted the Defendant’s motion for summary judgment. Bratton appeals.
       We review a grant of summary judgment de novo, applying the same
standards as the district court. Kirschbaum v. Reliant Energy, Inc., 526 F.3d
243, 248 (5th Cir. 2008). Summary judgment is proper when the movant can
demonstrate that there is no genuine issue as to any material fact and that he
is entitled to judgment as a matter of law. Id.; Fed R. Civ. P. 56(c). On review
of a grant of summary judgment, all facts and inferences must be construed in
the light most favorable to the non-movant. Kirschbaum, 526 F.3d at 248.
       To establish an ERISA estoppel claim, a plaintiff must prove: (1) a
material misrepresentation, (2) reasonable and detrimental reliance upon the
misrepresentation, and (3) extraordinary circumstances. Mello v. Sara Lee
Corp., 431 F.3d 440, 444–45 (5th Cir. 2005); see also Nichols v. Alcatel USA, Inc.,
532 F.3d 364, 374 (5th Cir. 2008); High v. E-Systems, Inc., 459 F.3d 573, 579 (5th


       1
        Bratton argues that his reliance upon the SABL statements was reasonable because
the Summary Plan Disclosure stated, “You can find information on the Pension Plan (including
your accrued pension benefit) 24 hours a day, seven days a week on SABL . . . .”

                                             2
                                  No. 08-30153

Cir. 2006). Because ERISA estoppel poses a legal theory and not interpretation
of the plan’s terms, this Court reviews the Administrative Committee’s decision
to reduce benefits de novo. Mello, 431 F.3d at 444.
      This discussion is limited to whether Bratton reasonably and
detrimentally relied upon the SABL statements in settling his lawsuit. Bratton
introduced no evidence that he accessed SABL in the period between his
termination and reinstatement, when he decided to settle his suit. Bratton did
not submit any printouts of SABL statements dated before the settlement, and
his affidavit does not assert that he used the system during this period.
      In an affidavit, Suzanna Newell, the Administrative Support Manager for
the Plan for the past twelve years, stated, “An active employee’s pension benefit
estimate first became available on SABL as of February 1, 2002. Before that
date, individual pension benefit estimates were not available on SABL.” She
further explained that only active employees can obtain this information through
SABL—Bratton was inactive between his termination and reinstatement. In
light of Newell’s affidavit, Bratton’s conclusory assertions, “I periodically
downloaded SABL’s statements of my accrued pension balances both before and
after my settlement of my lawsuit” and “In reliance upon . . . SABL’s statement
of my accrued pension balance, I settled my lawsuit,” do not establish a genuine
issue of material fact. See Roberts v. Cardinal Servs., Inc., 266 F.3d 368, 376
n.33 (5th Cir. 2001) (“[C]onclusory statements in an affidavit do not provide facts
that will counter summary judgment evidence . . . .”) (internal citation omitted).
      Even if a genuine issue of material fact existed as to whether Bratton
accessed SABL in the period between his termination and settlement, no issue
exists as to whether that reliance was reasonable. See Mello, 431 F.3d at 447
(finding reliance unreasonable). The SABL statements submitted by Bratton
clearly state, “This is only an estimate and is not a guarantee of a benefit. Your
personal data in SABL is taken from many different sources and is subject to

                                        3
                                  No. 08-30153

correction.” If Bratton intended that the settlement have a particular effect on
his pension benefits, then he was unreasonable unilaterally to rely upon an
informal estimate of pension benefits instead of negotiating for this result.
      Bratton asserts that in settling, he intended that his later retirement
benefits would not be reduced by the benefits received during this period,
effectively allowing him to receive the same benefits twice. Even if Bratton had
gained access to the SABL estimates, it was unreasonable for him to assume this
outcome, rather than negotiating for it as part of the settlement.            This
assumption is particularly unreasonable in light of the Plan’s terms: “Any
distribution . . . shall, to the extent of any such distribution, fully release and
discharge the Trustee, the Administrator and the Employer from any and all
claims of the Participant.” While this provision does not prevent Bratton from
pursuing an ERISA estoppel claim, it does mean that Bratton was unreasonable
in his belief that he could collect the same benefits twice.
      Because no genuine issues of material fact exist as to whether Bratton
reasonably and detrimentally relied upon the SABL statements, the district
court’s grant of summary judgment in favor of the Plan is AFFIRMED.




                                        4